Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 1 of 22 PageID #: 1048



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

BOEHRINGER INGELHEIM PHARMACEUTICALS,
INC.; BOEHRINGER INGELHEIM INTERNATIONAL
GmbH; BOEHRINGER INGELHEIM CORPORATION;
BOEHRINGER INGELHEIM PHARMA GmbH & CO. KG,

            Plaintiffs,

v.                                             CIVIL ACTION NO. 1:20CV19
                                                         C/W    1:20CV90
                                                    (Judge Keeley)

MYLAN PHARMACEUTICALS, INC.;
MYLAN, INC.; MYLAN LABORATORIES,
LIMITED,
          Defendants.

                                         //

BOEHRINGER INGELHEIM PHARMACEUTICALS,
INC.; BOEHRINGER INGELHEIM INTERNATIONAL
GmbH; BOEHRINGER INGELHEIM CORPORATION;
BOEHRINGER INGELHEIM PHARMA GmbH & CO. KG,

            Plaintiffs,
                                               CIVIL ACTION NO. 5:20CV23
v.                                                  (Judge Keeley)

AUROBINDO PHARMA LTD.,1

            Defendant.

                    MEMORANDUM OPINION AND ORDER
          ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

      This patent infringement case involves three United States

Patents    issued   to   Boehringer   Ingelheim    Pharmaceuticals,     Inc.




      1
      Boehringer also alleged that Aurobindo Pharm. Ltd. infringed
U.S. Patent No. 9,486,526, but that matter, Case No. 5:20CV23, was
dismissed on July 2, 2021, pursuant to a consent judgment (Dkt. No.
153).
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 2 of 22 PageID #: 1049



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                    MEMORANDUM OPINION AND ORDER
          ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

(“Boehringer”) (Dkt. No. 1).2 The proposed claim construction at

issue pertains to U.S. Patent No. 9,486,526 (the “’526 patent”),

entitled “Treatment for Diabetes in Patients Inappropriate for

Metformin    Therapy.”    (Dkt.    Nos.   1   at   7;   71   at   n.1).   The

pharmaceutical composition and methods described in this patent are

used to produce TRADJENTA®, a prescription drug which targets the

treatment of diabetes in patients for whom treatment with metformin

may be inappropriate (Dkt. No. 72 at 7).

      The parties dispute the construction of two claim terms:

1) “. . . wherein said DPP-4 inhibitor is used for said patient in

the same dose as for a patient with normal renal function” (the

“DPP-4 claim term”); and 2) “. . . wherein the patient may be on

insulin and/or sulfonylurea background medication” (the “‘may’

claim term”). For the reasons discussed below, the Court adopts the

plaintiffs’ proposed construction of these terms.

                               I. BACKGROUND

      In these consolidated, first-filed Hatch-Waxman lawsuits,

Boehringer alleges that the defendants, Mylan Pharmaceuticals Inc.,

Mylan Inc., and Mylan Laboratories Limited (collectively, “Mylan”),

      2
       All docket references are to Case No. 1:20CV19 unless noted
otherwise.

                                      2
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 3 of 22 PageID #: 1050



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                          MEMORANDUM OPINION AND ORDER
                ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

have infringed the ’526 patent, U.S. Patent No. 9,415,016 (“the

’016 patent”), and U.S. Patent No. 10,022,379 (“the ’379 patent”)

(Dkt. No. 1; Case No. 1:20CV90, Dkt. No. 1).3 The ’526 patent is a

continuation of U.S. Patent No. 8,853,156 (Dkt. No. 72-10 at 2).

U.S. Patent No. 10,034,877 (“the ’877 patent”) is a continuation of

the ’526 patent. Id.

       Relative           to   the   ’526   patent,     Boehringer     holds   New    Drug

Application No. 201280 and sells and markets “linagliptin, for oral

use,       in    5   mg    dosage,     which     is    sold    under   the   trade    name

TRADJENTA®.”          (Dkt.      No.   1    at   7).   After    receiving    notice    and

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) that

Mylan had filed Abbreviated New Drug Application No. 208431,

seeking FDA approval to manufacture and sell a generic version of

TRADJENTA®, Boehringer sued Mylan for infringement. Id. at 3, 7-9.

       Following a full briefing by the parties outlining their

respective positions as to how the Court should construe the

disputed claim terms in the ’526 patent, (Dkt. Nos. 72, 73), the

       3
       The ’016 patent and the ’379 patent concern linagliptin and
metformin hydrochloride in 2.5 mg/500 mg, 2.5 mg/850 mg, and 2.5
mg/1000 mg doses, sold under the trade name JENTADUETO® (Case No.
1:20CV90, Dkt. No. 1 at 6-7). Although this matter has been
consolidated with Case No. 1:20CV19, these patents are not at issue
in this claim construction dispute.

                                                 3
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 4 of 22 PageID #: 1051



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                    MEMORANDUM OPINION AND ORDER
          ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

Court held a Markman hearing on February 10, 2021, (Dkt. No. 127).

The matter is now ripe for decision.

                           II. LEGAL STANDARDS

      The construction of patent claims is a matter of law governed

by federal statutes and the decisions of the Supreme Court of the

United States and the United States Court of Appeals for the

Federal Circuit. See Markman v. Westview Instruments, Inc., 52 F.3d

967, 979 (Fed. Cir. 1995). When interpreting the meaning of a

claim, a court may consider the context, the specification, and the

prosecution histories as intrinsic evidence. Id. (quoting Unique

Concepts, Inc. v. Brown, 939 F.2d 1558, 1561 (Fed. Cir. 1991)). “It

is a bedrock principle of patent law that the claims of a patent

define the invention to which the patentee is entitled the right to

exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir.

2005) (internal quotation marks omitted). The description of an

invention    in the    claims, therefore,      limits   the   scope   of   the

invention. Id. “[T]here is no magic formula or catechism for

conducting claim construction.” Id. at 1324. Instead, the Court is

free to attach the appropriate weight to appropriate sources “in

light of the statutes and policies that inform patent law.” Id.



                                      4
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 5 of 22 PageID #: 1052



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                    MEMORANDUM OPINION AND ORDER
          ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have

to a person of ordinary skill in the art in question at the time of

the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1312-13 (internal citations and quotation

marks omitted). “[T]he ordinary meaning of a claim term is its

meaning to the ordinary artisan after reading the entire patent.”

Id. at 1321 (internal quotation marks omitted).

       When construing patent claims, then, a court must consider the

context    of   the     entire   patent,      including     both   asserted   and

unasserted claims. Id. at 1314. Because a patent will ordinarily

use patent terms consistently, “the usage of a term in one claim

can often illuminate the meaning of the same term in other claims.”

Id. Accordingly, “[d]ifferences among claims” can provide insight

into “understanding the meaning of particular claim terms,” and

“the   presence    of    a   dependent       claim   that   adds   a   particular

limitation gives rise to a presumption that the limitation in

question is not present in the independent claim.” Id. at 1314-15

(citing Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910

(Fed. Cir. 2004)).



                                         5
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 6 of 22 PageID #: 1053



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

      Pursuant to 35 U.S.C. § 112(a), an inventor must use the

patent specification to describe the claimed invention in “full,

clear,     concise,   and   exact   terms.”     The   patent   specification

therefore “is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide

to   the    meaning   of    a   disputed     term.”   Vitronics   Corp.    v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

      “[T]he specification may reveal a special definition given to

a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography

governs.” Phillips, 415 F.3d at 1316. “Even when the specification

describes only a single embodiment, the claims of the patent will

not be read restrictively unless the patentee has demonstrated a

clear intention to limit the claim scope using words or expressions

of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v.

Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting

Liebel-Flarsheim,     358   F.3d    at   906)   (internal   quotation   marks

omitted).

      Nevertheless, a court may not import a limitation into the

claims from the specification. Phillips, 415 F.3d at 1323. The

Federal Circuit has “repeatedly warned” against limiting the claims

                                         6
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 7 of 22 PageID #: 1054



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

to the embodiments specifically described in the specification.

Id. In other words, a court should not construe the patent claims

as being limited to a single embodiment simply because the patent

describes only one embodiment. Id. (citing Gemstar-TV Guide Int’l

Inc. v. Int’l Trade Comm’n, 383 F.3d 1352, 1366 (Fed. Cir. 2004)).

       A   court   “should    also    consider         the   patent’s   prosecution

history, if it is in evidence.” Markman, 52 F.3d at 980. The

prosecution history, which is “intrinsic evidence,” “consists of

the complete record of the proceedings before the PTO [Patent and

Trademark Office] and includes the prior art cited during the

examination of the patent.” Phillips, 415 F.3d at 1317. “[T]he

prosecution history can often inform the meaning of the claim

language by demonstrating how the inventor understood the invention

and whether the inventor limited the invention in the course of

prosecution,       making    the   claim       scope    narrower   than   it   would

otherwise be.” Id.

       “The construction that stays true to the claim language and

most   naturally     aligns    with    the      patent’s      description   of   the

invention will be, in the end, the correction construction.”

Renishaw PLC v. Marposs Societa’ per Azionio, 158 F.3d 1243, 1250

(Fed. Cir. 1998). It follows that “a claim interpretation that

                                           7
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 8 of 22 PageID #: 1055



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                    MEMORANDUM OPINION AND ORDER
          ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

would   exclude    the   inventor’s    device    is   rarely   the   correct

interpretation.” Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351,

1358 (Fed. Cir. 2007) (quoting Modine Mfg. Co. v. U.S. Int’l Trade

Comm’n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).

      The Court begins its analysis by looking to the “actual words

of the claim,” Becton, Dickinson and Co. v. Tyco Healthcare Group,

LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010), as well as the context in

which the disputed term appears. Phillips, 415 F.3d at 1314. Patent

claims come in two general forms, independent and dependent. 35

U.S.C. § 112(c). Independent claims do not refer to another claim

of the patent and are read separately to determine their scope.

Inamin, Ltd. v. Magnetar Tech. Corp., 623 F.Supp.2d 1055, 1065

(C.D. Cal. 2009). Dependent claims, by contrast, refer to at least

one other claim, include all of the limitations of the claim to

which they refer, and specify a further limitation on that claim.

35 U.S.C. § 112(d); see also Monsanto Co. v. Syngenta Seeds, Inc.,

503 F.3d 1352, 1357 (Fed. Cir. 2007).

      With these legal principles in mind, the Court turns to the

construction of the disputed terms among the asserted claims of the

’526 patent.



                                      8
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 9 of 22 PageID #: 1056



BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                  C/W   1:20CV90
                                                        5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

                              III. DISCUSSION

      As a preliminary matter, the parties agree that the term “1-

[(4-methyl-quinazolin-2-yl)methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-

(R)-aminopiperidin-1-yl)-xanthine”4 means “linagliptin.” (Dkt. No.

71 at 1). They also agree that “other references or chemical names

for linagliptin, in the prior art for example, may be relied on for

purposes of this case.” Id. Boehringer contends that the disputed

claim terms should be construed as limiting phrases. Id. at 1-3.

Mylan argues these terms are non-limiting. Id. at 1-4.

A.    DPP-4 Claim Term

      1.    The Claims

Independent claim 1 of the ’526 patent reads:

      A method for treating and/or preventing type 2 diabetes
      mellitus in a patient having moderate or severe chronic
      renal impairment or end-stage renal disease comprising
      orally administering to the patient a DPP-4 inhibitor,
      which is 1-[(4-methyl-quinazolin-2-yl(methyl]-3-methyl-7-
      (2-butyn-1-yl)-8-(3-(R)-amino-piperidin-1-yl)-xanthine or
      a pharmaceutically acceptable salt thereof, wherein said
      DPP-4 inhibitor is administered in an oral dose of 5 mg
      per day to said patient, wherein metformin therapy for
      said patient is ineligible due to contraindication
      against metformin.


      4
       This term is often spelled “1-[(4-methyl-quinazolin-2-
yl)methyl]-3-methyl–7-(2-butyn-1-yl)-8-(3-(R)-amino-piperidin-1-
yl)-xanthine” (See, e.g., Dkt. No. 72-9 at 29:44-45).

                                      9
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 10 of 22 PageID #: 1057



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 (Dkt. No. 72-9 at 29:40-49).

 Dependent claim 2 reads:

       The method according to claim 1, wherein said DPP-4
       inhibitor is used for said patient in the same dose as
       for a patient with normal renal function.

 Id. at 29:50-52.

 Independent claim 8 reads:

       A method for treating type 2 diabetes mellitus in a
       patient with severe chronic renal impairment and for whom
       metformin therapy is ineligible due to contraindication
       against metformin, comprising orally administering to the
       patient a DPP-4 inhibitor which is 1-[(4-methyl-
       quinazolin-2-yl(methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-
       (R)-amino-piperidin-1-yl)-xanthine in a dose of 5 mg.

 Id. at 30:17-24.

 Independent claim 9 reads:

       A method for treating type 2 diabetes mellitus in a
       patient with severe chronic renal impairment and who is
       ineligible for metformin therapy due to contraindication
       against metformin, comprising orally administering to the
       patient a DPP-4 inhibitor which is 1-[(4-methyl-
       quinazolin-2-yl(methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-
       (R)-amino-piperidin-1-yl)-xanthine in a dose of 5 mg,
       wherein said DPP-4 inhibitor is used for said patient in
       the same dose as for a patient with normal renal
       function.

 Id. at 30:25-33.




                                      10
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 11 of 22 PageID #: 1058



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       2.    The Specification

       The specification in the ’526 patent provides in pertinent

 part:

       The present invention relates to certain DPP-4 inhibitors
       for treating and/or preventing metabolic diseases,
       particularly diabetes (especially type 2 diabetes
       mellitus) and conditions related thereto, in patients for
       whom normal metformin therapy is not appropriate (due to
       intolerability or contraindication against metformin), as
       well as to the use of these DPP-4 inhibitors in said
       treatment and/or prevention. Pharmaceutical compositions
       and combinations for treating and/or preventing metabolic
       diseases (particularly diabetes) in these patients
       comprising a DPP-4 inhibitor as defined herein optionally
       together with one or more other active substances are
       also contemplated.

 (Dkt. No. 72-9 at 1:5-16).

       Another special embodiment of this invention refers to a
       DPP-4 inhibitor for use in the treatment and/or
       prevention of metabolic diseases (particularly type 2
       diabetes mellitus) in patients for whom metformin therapy
       is    inappropriate    due     to    intolerability    or
       contraindication against metformin (particularly in
       patients with renal disease, renal dysfunction or renal
       impairment), characterized in that said DPP-4 inhibitor
       is administered to said patients either in reduced dose
       levels or, advantageously, in the same dose levels as to
       patients with normal renal function, thus e.g. said DPP-4
       inhibitor does not require downward dosing adjustment for
       impaired renal function.

 Id. at 13:8-20.




                                      11
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 12 of 22 PageID #: 1059



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       3.    Patent Prosecution History

       Although the prosecution history of the ’526 patent is not in

 evidence, Boehringer argues that the file history of the ’877

 patent is instructive because that patent is a continuation of the

 ’526 patent and the two patents share a specification (Dkt. No. 72

 at 13). According to the Federal Circuit, the patent prosecution

 history for a patent that is a continuation of a patent is relevant

 when interpreting claim terms in related patents. See Capital Mach.

 Co. v. Miller Veneers, Inc., 524 Fed. App’x 644, 649 (Fed. Cir.

 2013) (“We have held that the prosecution history regarding a claim

 term is pertinent when interpreting the same term in both later-

 issued and earlier-issued patents in the same family.”).

       Like claims 2 and 9 of the ’526 patent, claim 6 of the ’877

 patent includes the clause “wherein said 1-[(4-methyl-quinazolin-2-

 yl)methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-(R)-amino-piperidin-1-

 yl)-xanthine is used for said patient in the same dose as for a

 patient with normal renal function.”(Dkt. No. 72-10 at 30:2-5).

 According    to   Boehringer,   certain    claims   in   its   ’877   patent

 application, including the claim that would become claim 6, were

 initially rejected as incomplete because they omitted essential



                                      12
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 13 of 22 PageID #: 1060



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 steps, with such omission amounting to a gap between the steps.

 (Dkt. No. 72 at 14-15; Dkt. No. 72-12 at 4). The Examiner noted

 that the omitted steps were “the administration time period for the

 method[] thus required to determine the limitation ‘wherein no dose

 adjustment is required in patients with renal impairment.’” Id. at

 15. The claims were also initially rejected as obvious over prior

 art primary references. Id.

        Mylan   contends    that      the     changes      Boehringer   made   during

 prosecution of the ’877 patent were not material to patentability

 (Dkt. No. 79 at 10). As a key distinction, Mylan points to the fact

 that the original, rejected claims of the ’877 patent did not

 require a linagliptin dose of 5 mg, although they contained both

 the “no dose adjustment” and “same dose” terms. Id. According to

 Mylan, this file history thus “strongly suggests” that it was the

 addition of the 5 mg claim term that persuaded the Examiner to

 allow   the    claims.    Id.   at     11.      Mylan   further   asserts     that    a

 limitation, like the “same dose” claim term in the ’877 patent,

 that    does   not   appear       in   all       claims     is   not   material      to

 patentability. Id.

        Boehringer, however, asserts that it was through this initial

 rejection that the patent Examiner understood that the clause

                                            13
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 14 of 22 PageID #: 1061



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 directed to not adjusting dosage for a patient depending on renal

 function was a limitation in the method that was directed to

 concrete steps (Dkt. No. 72 at 15). Boehringer further contends

 that, during prosecution of the ’877 patent, it clarified to the

 Examiner that this claim included two different limitations—(1) the

 5 mg dose, and (2) no requirement for a dose adjustment. Id. at 15-

 16. Ultimately, as amended, and with Boehringer’s explanation of

 its position, the claims of the ’877 patent were allowed, including

 the claim with the “same dose” limitation in dispute here.

       Based on this evidence from the prosecution history of the

 ’877 patent, it is clear that Boehringer’s argument that the claims

 required no adjustment of the 5 mg dose was expressly relied on by

 the Examiner “to define the claimed methods and distinguish them

 from the prior art.” Allergan Sales, LLC, 935 F.3d at 1375-76.

 Therefore, the prosecution history of the ’877 patent is relevant

 and instructive to the construction of the DPP-4 claim term at

 issue here.

       4.    Claim Differentiation

       According    to    Boehringer,      Mylan’s    construction     would

 essentially read the disputed terms out of the claims. Generally,

 “a claim interpretation that would exclude the inventor’s device is

 rarely the correct interpretation.” Osram GmbH v. Int’l Trade


                                      14
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 15 of 22 PageID #: 1062



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (additional citation

 omitted). But Mylan argues that this “general principle” of claim

 differentiation does not always apply (Dkt. No. 79 at 5-6).

       Here, the claim differentiation doctrine bolsters Boehringer’s

 argument    but   it     is     not   the   sole    foundation      supporting   its

 interpretation of the DPP-4 claim term as limiting. Thus, even

 acknowledging that the claim differentiation doctrine is not a

 rigid   rule,     the    authority      and      intrinsic    evidence   on    which

 Boehringer relies support a finding that the DPP-4 claim term is

 limiting and should be given its plain meaning. The Court therefore

 rejects    Mylan’s      claim    construction,      finding    it    would    exclude

 Boehringer’s invention.

 B.    “May” Claim Term

       1.    Claim Language

 Independent claim 13 reads:

       A method of treating a type 2 diabetic patient with
       severe chronic renal impairment and for whom metformin
       therapy is ineligible due to contraindication against
       metformin comprising orally administering 5 mg of 1-[(4-
       methyl-quinazolin-2-yl(methyl]-3-methyl-7-(2-butyn-1-yl)-
       8-(3-(R)-amino-piperidin-1-yl)-xanthine to the patient,
       wherein the patient may be on insulin and/or sulfonylurea
       background medication.

 Id. at 30:50-58.




                                             15
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 16 of 22 PageID #: 1063



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       2.    The Specification

 The specification of the ’526 patent states, in pertinent part:

       In an embodiment of this invention, patients as described
       herein who are amenable to the treatment with a DPP-4
       inhibitor as defined herein, optionally in (add-on or
       initial) combination with one or two conventional
       antihyperglycemic agents selected from sulphonylureas .
       . . and insulin or insulin analogues, may include,
       without being limited to, drug naïve as well as pre-
       treated diabetes patients

 Dkt. No. 72-9 at 12:13-24.

       In a further embodiment of the present invention, it is
       provided a DPP-4 inhibitor as defined herein, optionally
       in   combination   with   one   or   more   conventional
       antihyperglycemic agents selected form sulphonylureas .
       . . and insulin and insulin analogues, for use in (first
       line) therapy of type 2 diabetes patients for whom
       metformin therapy is not appropriate (due to intolerance
       or contraindication against metformin).

 Id. at 36-45.

       In a further embodiment of the present invention, it is
       provided a DPP-4 inhibitor as defined herein, optionally
       in   combination    with   one   or  more    conventional
       antihyperglycemic agents selected from sulphonylureas .
       . . and insulin and insulin analogues, for use in (second
       line or third line) therapy of type 2 diabetes patients
       for whom metformin therapy is not appropriate . . . and
       who are inadequately controlled on said conventional
       antihyperglycemic agent(s).

 Id. at 46-56. The specification also includes a description of a

 clinical trial that studied the safety and efficacy of a DPP-4

 inhibitor in patients with severe chronic renal impairment on

 insulin and/or sulfonylurea background medication:


                                      16
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 17 of 22 PageID #: 1064



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       For other example, in a randomi[z]ed, double-blind,
       parallel   group   trial,   the  safety,   efficacy   and
       tolerability of a DPP-4 inhibitor according to the
       invention (e.g. 5 mg of BI 1356) is compared with placebo
       over a treatment period of 52 weeks in type 2 diabetic
       male and female patients with severe chronic renal
       impairment . . . including patients on insulin and/or
       sulfonylurea background medication.

       The safety and tolerability of the treatment is
       investigated by assessing patient’s condition. The
       efficacy can be investigated by change from baseline in
       HbA1c after 12 weeks treatment, by change in fasting
       plasma glucose parameters, or by change in insulin and/or
       sulfonylurea dosage at 52 weeks compared to baseline and
       over time.

 Id. at 28:66-29:12.

       3.    Analysis

       Critically, the parties’ dispute lies in their divergent

 interpretations     of   the   word   “may”       in   the    “may”   claim    term:

 Boehringer interprets the “may” claim term to be permissive (i.e.,

 that a patient being treated with sulfonylurea and/or insulin is

 eligible for treatment with linagliptin), while Mylan contends it

 is optional (and therefore, non-limiting), such that a patient

 treated    with   linagliptin   could      also    take      sulfonylurea     and/or

 insulin, but is not required to do so. Based on the specification

 of the ’526 patent, Boehringer’s proposed construction of the “may”

 claim term as limiting is correct.

       “Differences among claims can also be a useful guide in

 understanding the meaning of particular claim terms. For example,

                                       17
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 18 of 22 PageID #: 1065



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 the presence of a dependent claim that adds a particular limitation

 gives rise to a presumption that the limitation in question is not

 present in the independent claim.” Phillips v. AWH Corp., 415 F.3d

 1303,    1314-15   (Fed.   Cir.   2005)      (internal   citations   omitted).

 “Claims must be read in view of the ‘entire specification.’”

 Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370, 1374 (Fed. Cir.

 2019) (quoting Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511

 F.3d 1132, 1145 (Fed. Cir. 2007) (emphasis in original)). “The

 specification is always highly relevant to the claim construction

 analysis and is, in fact, the single best guide to the meaning of

 a disputed term.” Trs. of Columbia Univ. v. Symantec Corp., 811

 F.3d 1359, 1363 (Fed. Cir. 2016) (emphasis in original).

        Boehringer asserts that the “may” claim term is limiting

 because it identifies specific patient populations that could

 benefit from the treatment described in the ’526 patent. See In re

 ’318 Patent Infringement Litig., 578 F. Supp. 2d 711, 724-27 (D.

 Del.    2008),   aff’d   sub   nom.,   583    F.3d   1317   (Fed.   Cir.   2009)

 (interpreting “[a] method of treating Alzheimer’s disease and

 related dementias” as defining the scope of conditions to be

 treated); Glaxo Grp. Ltd. v. Teva Pharm. USA, Inc., No. C.A. 02-

 219, 2004 WL 1875017, at *10, *18-20 (D. Del. Aug. 20, 2004)

 (interpreting “a method of treatment for the relief of nausea and


                                        18
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 19 of 22 PageID #: 1066



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 vomiting” and “a method of treatment of nausea and vomiting” as

 defining the purpose of administering a treatment).

       Boehringer further contends that other courts have construed

 “may” as a limiting term. See In re TR Labs Patent Litig., C.A. No.

 09-3883 slip op. at 16, 18-19 (D.N.J. Aug. 7, 2014) (rejecting

 proposed position     that    “the   plain   meaning   of   the   term   ‘may’

 connotes potentiality only.”); Fifth Market, Inc. v. CME Group,

 Inc., C.A. No. 08-520 slip op. at 3 & n.13 (D. Del. Apr. 26, 2011).

       Mylan, however, argues that a wherein clause is limiting only

 when it is “material to patentability.” Allergan Sales v. Sandoz,

 Inc., 935 F.3d 1370, 1376 (Fed. Cir. 2019).            In order for such a

 limitation to be material to patentability, the specification must

 make clear that the feature is critical to the invention or the

 limitation was relied on for patentability during prosecution. See,

 e.g., Dkt. No. 79 at 7, Allergan Sales LLC v. Sandoz, Inc., No.

 2:17-CV-10129, 2018 WL 3675235 at *6 (D.N.J. July 13, 2018). Mylan

 contends that neither condition is present here.

       Mylan also asserts that the use of the word “may” in the claim

 language “signals that the patient treated according to the method

 is   optionally    taking    insulin    and/or   sulfonylurea     background

 medication,” and, thus, the disputed phrase is non-limiting (Dkt.

 No. 74 at 9). It also contends that Boehringer’s interpretation of


                                        19
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 20 of 22 PageID #: 1067



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 the language in claim 13 is at odds with the other claims of the

 ’526 patent because, as the drafter of the patent, Boehringer could

 have claimed combination treatment with insulin and sulfonylurea

 (Dkt. No. 79 at 13).

        In the Court’s view, the inclusion of the clinical trial

 information regarding this specific patient population, i.e., those

 on sulfonylurea and/or insulin background medication, supports

 Boehringer’s position that the “may” claim term is limiting, not

 superfluous or optional. As so used, the “may” claim term signals

 that   patients   prescribed    sulfonylurea     and/or   insulin   can   be

 prescribed a DPP-4 inhibitor (like linagliptin) in addition to

 these other medications, and the specification confirms that these

 patients will likely benefit from this combined treatment.

        Taken in its entirety, this information demonstrates the

 critical nature of the “may” claim term. The overall aim of

 Boehringer’s invention in the ’526 patent is to treat patients for

 whom metformin is contraindicated in the same way as patients

 taking metformin. The patient population that cannot be prescribed

 metformin includes those with renal insufficiency, and may also

 include patients on other medications to treat type 2 diabetes. The

 “may” claim term in claim 13 confirms that patients who are treated

 with sulfonylurea and/or insulin are eligible to be prescribed a


                                      20
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 21 of 22 PageID #: 1068



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                      MEMORANDUM OPINION AND ORDER
            ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

 DPP-4 inhibitor like linagliptin, not that patients who are treated

 with a DPP-4 inhibitor may also be taking sulfonylurea and/or

 insulin. Properly understood, the “may” claim term is focused on

 the specific patient populations that could benefit from treatment

 with linagliptin.

       Therefore, after considering the entirety of the specification

 to determine the proper construction of the challenged claim term,

 the Court concludes that Boehringer’s proposed construction of the

 “may” claim term, specifically, that it is to be construed in

 accordance with its plain language and is limiting, is correct.

                               IV. CONCLUSION

       The Court ADOPTS Boehringer’s proposed construction of the

 claim terms at issue and CONSTRUES the terms as follows:

       1.    “. . . wherein said DPP-4 inhibitor is used for said

             patient in the same dose as for a patient with normal

             renal function” consistent with its plain and ordinary

             meaning, that is, a limiting phrase.

       2.    “. . . wherein the patient may be on insulin and/or

             sulfonylurea background medication” consistent with its

             plain and ordinary meaning, that is, a limiting phrase.




                                      21
Case 1:20-cv-00019-IMK Document 160 Filed 07/08/21 Page 22 of 22 PageID #: 1069



 BOEHRINGER INGELHEIM PHARM., INC. ET AL V. MYLAN ET AL. 1:20CV19
                                                   C/W   1:20CV90
                                                         5:20CV23

                     MEMORANDUM OPINION AND ORDER
           ADOPTING PLAINTIFFS’ PROPOSED CLAIM CONSTRUCTION

       It is so ORDERED.

       The Clerk SHALL transmit copies of this Order to counsel of

 record.

 DATED: July 8, 2021

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      22
